         Case 3:15-cv-01857-SI              Document 288      Filed 04/22/19      Page 1 of 4




                                   UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON



LORI WAKEFIELD
                                                          CaseNo.. 3:15-cv-01857-SI
                           Plaintiff(s),
                                                          APPLICATION FOR SPECIAL
                                                          ADMISSION - PRO HAC VICE


VISALUS, INC.
                           Defendant(s).



                  Application for Pro Hac ViceAdmission and CM/ECFRegistration

         Attorney Benjamin G. Shatz_                            requests special admission ^>ro hoc
 vice to the Bar ofthe United States District Court for the District of Oregon in the above-
 captioned case for the purposes ofrepresenting the following party(s):
 ViSalus, Inc.

         In support of this application, I certify that: 1) I am an active member in good standing
 withthe California             StateBar; and2) that I haveread and am familiarwiththe Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules ofthis
 Court, and this Court's Statement of Professionalism.
         I understand that my admission to the Bar of the United States District Court for the
 District ofOregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter

           (1)      PERSONALDATA:
                    Name: shatz                         Benjamin
                            (Last Name)                (First Name)                 (MI)         (Suffh)
                    Agency/firm affiliation: Manatt, Phelps & Phillips LLP
                    Mailing address: 11355 W. Olympic Blvd.
                    City: LosAngeles_State:                             CA            Zip: 90064
                    Phone number: (310)312-4000                    _Faxnumber: (310)312-4224
                    Business e-mail address: BShatz@manatt. com
 U.S. District Court - Oregon                             Application for SpecialAdmission- Pro Hac Vice
 [Rev. 11/2018]                                                                              Page 1 of 4
        Case 3:15-cv-01857-SI           Document 288           Filed 04/22/19           Page 2 of 4




          (2)     BAR ADMISSION INFORMATION:
                  (a)      Statebaradmission(s), date(s) of admission, andbarnumber(s):
                           Califorina, 12/2/1992, CA Bar No. 160229
                           Colorado, 04/15/1996, CO Bar No. 26696
                  (b)      Other federal court admission(s) and date(s) of admission:
                           C. D. California. 10/13/1993; S. D. California, 02/25/1993
                           E. D. California, 12/18/1992; N. D. California, 01/13/1993; 9th dr., 12/29/1992


          (3)     CERTIFICATION OF DISCIPLINARY ACTIONS:
             |Tj I amnot now, nor have I everbeen subject to anydisciplinary actionby any
                  state or federal bar association.


                  I am now or have been subject to disciplinary action by a state or federal bar
                  association. (See attachedletter ofexplanation.)

          (4)     CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                  Pursuant to LR 83-3, 1 have professional liability insurance, or financial
                  responsibility equivalent to liability insurance, that meets the insurance
                  requirements of the Oregon State Bar for attorneys practicing in this District,
                  and that will apply and remain in force for the duration ofthe case, including
                  any appeal proceedings.

          (5)     CM^CF REGISTRATION:
                  I acknowledgethat I will becomea registereduser ofthe Court's case
                  management and electronic case filing system (CM/ECF) upon approval of
                  this application, and I will receive electronic service pursuant to Fed. R. Civ. P.
                  5(b)(2)(E) and the Local Rules ofthe District ofOregon.

Certification of Attorney Seeking Pro Hoc Vice Admission: I have read and understand the
requirements ofLR 83-3, andI certify that the above information is tme andcorrect.

        DATED- 04/22/2019




                                                          /s/ Benjamin G. Shatz
                                                         (Signature)




U.S. District Court - Oregon                              Application for SpecialAdmission- Pro Hoc Vice
[Rev. 11/2018]                                                                                   Page 2 of 4
        Case 3:15-cv-01857-SI            Document 288      Filed 04/22/19     Page 3 of 4




REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)(l) requires applicants for pro hoc vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver ofthe requirement to associate with local counsel under LR45-1, checkthe
following box:

        I seek admission for the limited purpose of filing a motion related to a subpoena that this
        Courtdidnot issue. Pursuantto LR45-l(b), I request a waiverofthe LR 83-3(a)(l)
        requirement to associate with local counsel andtherefore do not include a certification
        from local counsel with this application.

To associate with local counsel, complete the following section and obtain the signahire of local
counsel.

                               Sasaki                  Joshua                    M
Name:
                           (Last Name)              (First Name)                (MI)            (Suffix)

OSB number: 964 82

Agency/firm affiliation: Mi"erNashGraham& DunnLLP
Mailing address: 111 Sw Fifth Avenue suite 340°
                                                                                            97204
City: Portland_State:OR                                                              Zip:

Phone number: (503) 205-2410                                    _Fax number: (503)224-0155

Business e-mail address: josh. sasaki@millemash. com


CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing ofthebarofthis Court, that I have read and
understand the requirements ofLR 83-3, andthat I will serve asdesignated local counsel in case
number 3:15-cv-01857-SI



DATED: , 3^0^, /.? . ^Q/'5

                                                       ^ ^H^^.
                                                       (e of Local Counsel)



U.S. District Court - Oregon                           Application for SpecialAdmission- Pro HacVice
[Rev. 11/2018]                                                                              Page 3 of 4
        Case 3:15-cv-01857-SI            Document 288    Filed 04/22/19      Page 4 of 4




                                          COURT ACTION

Application for pro hoc vice admission by Benjamin G. Shatz                 in case number:

3:15-cv-01857-SI_           is hereby:

    DX Approved subject to payment of fees.
    D   Denied.



DATED-           April 22, 2019




                                               /s/ Michael H. Simon
                                              Judge




U.S. District Court - Oregon                          Applicationfor SpecialAdmission- Pro Hoc Vice
[Rev. 11/2018]                                                                          Page 4 of 4
